DETAILED ACTION
Response to Arguments
The Examiner notes and accepts the amendments made to the current set of claims, withdrawing the previous claim objections and 112(b) rejection.  The Examiner finds the most recent remarks filed June 28, 2022 persuasive.  
The Examiner reproduces the previous response to the arguments filed March 21, 2022 for why the previous prior art rejection in the Action mailed October 21, 2021 was withdrawn.  The limitations added to the set of claims filed March 21, 2022 including “the sleeve-shaped wall (32) disposed at a bottom end of the filter channel (20)’, in independent Claim 15, changed the scope of the claimed invention. As a result, the Examiner indicated that the previous prior art rejections no longer read upon the claimed invention, particularly primary reference Ardes, (US 2012/0267293), since the cited references do not disclose the above recited limitation. Thus, the previous prior art rejection was withdrawn in the previous Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection in the previous Action mailed March 29, 2022 due to the amendments made to the set of claims filed March 21, 2022, the Examiner conducted further searching and consideration in the relevant fields of endeavor. After doing so, the Examiner has determined that the claimed invention of independent Claim is allowable over the closest prior art including Ardes, (US 2012/0267293), and Ardes, (US 2014/0366494), because these references do not disclose the limitation “the sleeve-shaped wall (32) disposed at a bottom end of the filter channel (20)” in combination with the claimed various positions to which the filter cartridge is moved, in the field of “an oil filter”.  
Thus, the Examiner allows Claims 15-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779